IN THE SUPREME COURT OF PENNSYLVANIA


IN RE:                                  : No. 696
                                        :
APPOINTMENT TO THE CIVIL                : CIVIL PROCEDURAL RULES DOCKET
PROCEDURAL RULES COMMITTEE.             :




                                      ORDER


PER CURIAM
         AND NOW, this 17th day of April, 2019, Terrence R. Nealon, Jr., Esquire,

Lackawanna County, is hereby appointed as a member of the Civil Procedural Rules

Committee for a term of three years, commencing June 30, 2019.